Exhibit 10.2

AMENDMENT NUMBER 7 TO MANAGEMENT AGREEMENT

        THIS AMENDMENT NUMBER 7 TO MANAGEMENT AGREEMENT (the “Amendment”) is
made and entered into as of September 15, 2004 (the “Effective Date”), by and
between Perini Corporation, a Massachusetts corporation (“Perini”), Tutor-Saliba
Corporation, a California corporation (“Tutor-Saliba”) and Ronald N. Tutor
(“Tutor”), an individual and President of Tutor-Saliba (Perini, Tutor-Saliba and
Tutor collectively, the “Parties”).

      RECITALS

        WHEREAS, Perini, Tutor-Saliba and Tutor entered into a Management
Agreement as of January 17, 1997 (the “Management Agreement”), whereby, among
other things, Tutor-Saliba agreed to provide certain services of Tutor to
Perini;

        NOW THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the Parties hereby agree as follows:

 1. Section 3(b) of the Management Agreement shall be amended in its entirety to
    read as follows:

                     (b) Beginning on the Effective Date, Perini shall pay a fee
to Tutor-Saliba at the rate of $600,000 per year, such amount to be paid in
twelve equal monthly installments in arrears on the 15th of each month, or as
the parties hereto shall otherwise agree in writing.

 2. Except as specifically amended herein, all other provisions of the
    Management Agreement as amended shall remain unchanged and in full force and
    effect.
    
    
 3. This Amendment may be executed in several counterparts, each of which shall
    be deemed an original but all of which shall constitute one and the same
    instrument.

        IN WITNESS HEREOF, each of the parties hereto have caused a counterpart
of this Amendment to be executed and delivered as of the date first above
written by their duly authorized representatives.


                  PERINI CORPORATION


                  By:/s/Robert Band
                  Title:  President & Chief Operating Officer

--------------------------------------------------------------------------------


                 TUTOR-SALIBA CORPORATION


                  By:/s/Ronald N. Tutor
                  Title: President


                  RONALD N. TUTOR


                  By:/s/Ronald N. Tutor
                  Title: